Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 1 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 2 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 3 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 4 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 5 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 6 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 7 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 8 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 9 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 10 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 11 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 12 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 13 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 14 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 15 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 16 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 17 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 18 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 19 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 20 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 21 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 22 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 23 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 24 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 25 of 26
Case 17-00189-elf   Doc 81-2 Filed 01/10/19 Entered 01/10/19 17:23:43   Desc
                      Memorandum of Law Page 26 of 26
